  Case 1:15-cv-02017-PKC-SN Document 189 Filed 01/24/20 Page 1 of 10



UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X
YOTAM MAROM and MIRIAM ROCEK,

                          Plaintiffs,                                 15 CV 2017 (PKC)(SN)
        -against-                                                     PLAINTIFF’S PROPOSED
                                                                      VOIRE DIRE
NYPD SERGEANT FIOR BLANCO, NYPD LEGAL
BUREAU LIEUTENANT DANIEL ALBANO,
NYPD LEGAL BUREAU DETECTIVE KENNETH
O’DONNELL, NYPD OFFICER MICHAEL
GALGANO, SHIELD NO. 2671, NYPD OFFICER
CYNTHIA BOYLE, SHIELD 06663,

                                   Defendants.

------------------------------------------------------------------X

                              PLAINTIFF’S PROPOSED VOIRE DIRE

A. Personal and Family Background

    1. What is your address?

    2. How long have you lived there?

    3. What brought you there?

    4. Are you married?

    5. If so, for how long?

    6. Do you have any children?

    7. If so, how old are each of them?

    8. Where do they live?

    9. If they are out of school, what are their occupations?

B. Education, Occupation, and Training

    10. What is your highest level of education?
Case 1:15-cv-02017-PKC-SN Document 189 Filed 01/24/20 Page 2 of 10



 11. If your highest level of education includes any post-High School education, what
     was the nature of that education?

 12. If you received any college or post-graduate education, please describe where and
     what you studied, as well as when you graduated and with what degrees.

 13. What is your current occupation and where do you work?

 14. How long have you worked at your present job? If you are retired or unemployed,
     please state how long you worked at your last job.

 15. What are or were your job responsibilities?

 16. Does your job, or did any prior job, cause you to work with any law enforcement
     officers? If so, please explain.

 17. Were you ever in the military or the military police?

    a. If so, which branch(es) did you serve in?

    b. When did you serve?

    c. What was your last rank?

    d. What were your duties?

 18. Have you, your spouse, or any close friend or relative ever received any training
     or taken any courses in the areas of law, law enforcement, corrections, criminal
     justice, or private security?

    a. If so, which person(s) did so?

    b. What is your relationship to each such person?

    c. What training or courses did each such person take?

    d. If any such person went on to become employed in the areas of law, law
         enforcement, corrections, criminal justice, or private security, describe the
         nature of their employment.

    e. Do you think any of this training or experience would have any effect on your
        ability to sit as a neutral juror in this case? Why or why not?




                                          2
 Case 1:15-cv-02017-PKC-SN Document 189 Filed 01/24/20 Page 3 of 10



   19. Have you, your spouse, or a close friend or relative ever been employed by the
       New York City Police Department or any other police department or as a peace
       officer, corrections officer, or any type of job that involves public safety or law
       enforcement?

      a. If so, which person(s) were so employed?

      b. What is your relationship to each such person?

      c. What was the nature of such employment?

      d. Have you ever spoken with them about their employment? If so, what kinds of
         discussions have you had?

      e. Do you think those discussions, or anything else related to each person, would
         have any effect on your ability to sit as a neutral juror in this case? Why or
         why not?

   20. Have you, your spouse, or a close friend or relative ever been employed by any
       other public agency or entity, including, but not limited to, any municipal law
       department or any prosecutor’s office?

      a. If so, which person(s) were so employed?

      b. What is your relationship to each such person?

      c. What was the nature of such employment?

      d. Have you ever spoken with them about their employment? If so, what            kinds
         of discussions have you had?

      e. Do you think those discussions, or anything else related to each person, would
         have any effect on your ability to sit as a neutral juror in this case? Why or
         why not?

C. Attitudes Toward Lawsuits and Damages

   21. Do you feel there are too many lawsuits these days? If so, what do you believe
       should be done about that?

   22. Do you believe that verdicts in civil rights cases are sometimes too high? If so,
       what do you believe should be done about that?

   23. What are your feelings about people suing because they believe their civil rights
       have been violated?




                                             3
 Case 1:15-cv-02017-PKC-SN Document 189 Filed 01/24/20 Page 4 of 10



   24. What do you think about people who file lawsuits for financial compensation
       because they were mistreated by the police?

   25. Do you think that people should be able to sue police officers and collect damages
       if the evidence shows that their constitutional rights were violated by police
       officers?

   26. Are you willing to enforce the rights Plaintiff is asserting in this case as you
       would any other rights she and you are entitled to as citizens of this country?

   27. Some people think that although the police make mistakes and sometimes arrest
       the wrong person or make of false accusations those mistakes are the price we
       have to pay for police protection. What is your opinion about that?

   28. Do you believe that a person should have the right to recover “punitive damages”
       – damages to punish a police officer if it can be shown he engaged in intentional
       wrongdoing? If not, why?

   29. This case involves claims by Plaintiff that the defendant police officers made up
       information and false statements against her. Is there anything about those charges
       that would prevent you from sitting or that would make it difficult for you to sit as
       a neutral juror? If so, please explain.

   30. Would you have any reservations whatsoever about rendering a verdict against a
       local government? If so, please explain.

   31. Would you have any reservations whatsoever about rendering a verdict against
       New York City Police Department officers? If so, please explain.

   32. In this case, the Judge will instruct you on the law. Can you accept the law as
       given to you by the Judge and apply it to the evidence, even if you feel the law
       should be different?

D. Contact with the Judicial System

   33. Do you know anyone who works as a judge, clerk, bailiff, attorney, court reporter,
       or any other court-related job?

      a. If so, which person(s) were so employed?

      b. What is your relationship to each such person?

      c. What was the nature of such employment?

      d. Have you ever spoken with them about their employment? If so, what kinds of
         discussions have you had?



                                            4
Case 1:15-cv-02017-PKC-SN Document 189 Filed 01/24/20 Page 5 of 10




    e. Do you think those discussions, or anything else related to each person,
         would have any effect on your ability to sit as a neutral juror in this case?
       Why or why not?

 34. Have you ever been a witness in any type of lawsuit? If so, please describe the
     date, place, and nature of the lawsuit, your role as a witness, and the outcome of
     the lawsuit.

 35. If you have been a witness in any type of lawsuit, do you think that your
     experience as a witness would have any affect on your ability to sit as a neutral
     juror in this case? In what way?

 36. Have you, or any member of your family, or a close friend, ever sued anyone for
     money in court, or been sued by anyone for money in court? If so, please describe
     the nature of the lawsuit, the role of any such person, and the outcome.

 37. If you or some else close to you has sued or been sued for money in court, do you
     think that the experience would have any effect on your ability to sit as a neutral
     juror in this case? In what way?

 38. Have you ever served on a jury before? If so:

    a. Please describe where and when.

    b. Please describe whether each case was civil or criminal.

    c. Please describe the nature of the charges or issues involved.

    d. Did the case result in a verdict or hung jury?

    e. Were you the foreperson?

 39. As a result of your experiences as a party, witness, or juror, did you develop any
     opinions about those who bring lawsuits, or about lawyers or the court system? If
     so:

    a. What opinions did you develop?

    b. Do you think those opinions would effect your ability to sit as a neutral juror
       in this case? If so, in what way?




                                          5
 Case 1:15-cv-02017-PKC-SN Document 189 Filed 01/24/20 Page 6 of 10




E. Attitudes Toward Police Officers

   40. Do you have any preconceived notions or beliefs about police work or law
       enforcement that would make it difficult for you to be impartial in this case? If so,
       please explain.

   41. Have you or a close friend or relative ever had any contact with the police such as
       being stopped, arrested, or reporting a crime? If so [Outside the Presence of Other
       Members of the Jury]:

       a. Please describe where and when.

       b. Please describe the nature and outcome of any such contact.

       c. Do you think any such contact would affect your ability to sit as a neutral
          juror in his case? If so, in what way?

   42. Have you or a close friend or family member ever made a complaint against a law
       enforcement officer? If yes, please describe the circumstances and outcome of the
       complaint.

   43. Have you or a close friend or relative ever claimed that the police fabricated
       evidence against him or her? If so, please explain.

   44. If a civilian and a police officer give conflicting testimony about the same
       incident, would you be inclined to believe the police officer over the civilian? If
       so, why?

   45. Do you think that a police officer is likely or unlikely to lie under oath? Why or
       why not?

   46. Do you think a police officer is less likely to testify falsely than a private citizen?
       Why or why not?

   47. Do you think police officers should be given the benefit of the doubt when their
       conduct is challenged and there is a dispute arising out of their conduct? Why or
       why not?

   48. Do you believe you might be inclined to give greater weight to testimony of a
       police officer witness than you would to that of an ordinary citizen because of the
       witness’s status as a police officer? Why or why not?

   49. Do you have an opinion about which is more important, law and order or
       preserving everyone’s constitutional rights? If so, what is your opinion and why?



                                              6
 Case 1:15-cv-02017-PKC-SN Document 189 Filed 01/24/20 Page 7 of 10




   50. Do you believe that sometimes police officers may make statements about people
       they arrest which are not true?

   51. Do you believe that police officers should be held responsible for making up false
       statements against someone they may have properly arrested? If so, how?

   52. Do you believe that police officers should be bound by any rules in the statements
       they make about people they arrest? If so, which rules and why? If not, why not?

   53. Do you believe that there should be consequences if police officers violate such
       rules? If so, what should those consequences be, and why?

   54. If police misconduct were to occur, do you have any view on how it should be
       handled by society? If so, what are your views?

   55. Would you have any trouble awarding damages to Plaintiff for loss of liberty or
       damages she suffered as a result of the Defendants’ false statements? If so, please
       explain.

H. Other Matters

   56. Have you heard of Occupy Wall Street?

          a. If so, describe what you believe Occupy Wall Street to be.

          b. State any opinions you have about Occupy Wall Street.

          c. Will your opinions have any effect on your consideration of the case?

   57. Have you ever participated in a protest of demonstration?

          a. If so, which protests or demonstrations, and when?

   58. Have you ever been arrested at a protest or demonstration?

          a. If so, which protests or demonstrations, and when?

   59. Are you active in any groups, clubs, or organizations?

          a. If so, what are their names and purposes, and how active are you?

   60. What magazines, newspapers, and websites do you regularly read, if any?

   61. What TV shows do you regularly watch, if any?




                                            7
Case 1:15-cv-02017-PKC-SN Document 189 Filed 01/24/20 Page 8 of 10



 62. Do you regularly read blogs? If so, what are they?

 63. Do you regularly read books? If so, what type(s)?

 64. Do you watch television shows, movies, etc., about how law enforcement,
     lawyers, police, or trials? If so, can you put aside any expectations you might
     have about this trial that are based on those shows?

 65. What websites do you regularly visit?

 66. Please name a famous person living or dead who you admire, and explain why.

 67. Do you have any personal, family, or work responsibilities that you believe may
     interfere with your ability to act as a juror in this case? If so, what are they?

 68. Do you have any health problems that would make it difficult for you to sit for an
     extended period of time or otherwise be a juror in this case?

 69. Do you have any eyesight or hearing problems?

 70. Are you fluent in the English language?

 71. Do you know the Plaintiff in this case whose full name is Miriam Rocek?

        a. If so, how?

        b. What is the nature of your relationship, if any?

        c. Will that relationship have any effect on your consideration of the case?

 72. The Plaintiff in this case is represented by Gideon Oliver, Elena Cohen, and
     Jessica Massimi. Have you heard of any of them?

        a. If so, how?

        b. What is the nature of your relationship, if any?

        c. Will that relationship have any effect on your consideration of the case?

 73. The Defendants in this case are NYPD Sergeant Fior Blanco, NYPD Legal
     Bureau Lieutenant Daniel Albano, NYPD Legal Bureau Detective Kenneth
     O’Donnell, NYPD Officer Michael Galgano, and NYPD Officer Cynthia Boyle.
     Have you have ever heard of any of them?

        a. If so, how?




                                          8
Case 1:15-cv-02017-PKC-SN Document 189 Filed 01/24/20 Page 9 of 10



        b. What is the nature of your relationship, if any?

        c. Will that relationship have any effect on your consideration of the case?

 74. The Defendants are represented by Assistant Corporation Counsel Amy Robinson
     and Bracah Goykadosh of the New York City Law Department, or the Office of
     Corporation Counsel. Have you ever heard of them?

        a. If so, how?

        b. What is the nature of your relationship, if any?

        c. Will that relationship have any effect on your consideration of the case?

 75. Do you know any of the following people (aside from Plaintiff and Defendants)
     who may be called as witnesses or who may be mentioned in the testimony?

    [insert final witness list]

        a. If so, how?

        b. What is the nature of your relationship, if any?

        c. Will that relationship have any effect on your consideration of the case?

 76. At least one witness who will testify in this case is employed by the NYPD. When
     they appear in court, they may be wearing their uniforms. If they are, what impact
     will this have on your opinion of their credibility?

 77. The parties may read depositions taken of witnesses in this case. Presenting a jury
     with a deposition in this manner for a witness who cannot appear at trial is not
     uncommon. Will you give the testimony of any such witnesses any less attention,
     or afford them any less credibility, just because their testimony is presented to you
     by deposition rather than in person?

 78. Given your background, life experiences, opinions, or anything else, is there any
     reason whatsoever that you feel that you should not or cannot serve as a juror in
     this case?

 79. Do you have any hesitation about the principles of United States law that provide
     money compensation for violations of a person’s rights?

 80. Do you think that people should be able to sue police officers and collect damages
     if the evidence shows that their constitutional rights were violated?

 81. Based solely on what you know about this case right now, do you have any



                                          9
Case 1:15-cv-02017-PKC-SN Document 189 Filed 01/24/20 Page 10 of 10



     opinions about whether a citizen should be able to sue a police officer because
     his/her constitutional rights have been violated?

         a. If so, what opinions do you hold?

         b. Do you think that lawsuits such as this one are brought too often?

         c. Do you think that your opinions will effect your decision in this case? In
            what way?

  82. Have you made your mind up about this case? If so, what have you decided?

  83. Do you have any opinions about people who have prior arrest histories? If so,
      please state them.

DATED:       January 24, 2020
             Brooklyn, NY
                                                                  /S/
                                           ___________________________
                                           Gideon Orion Oliver
                                           Attorney for Plaintiff
                                           Miriam Rocek
                                           277 Broadway, Suite 1501
                                           New York, NY 10007
                                           Tel: (646) 263-3495
                                           Fax: (646) 349-2914
                                           Email: gideon@gideonlaw.com




                                         10
